Citation Nr: 0400334	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from September 1966 to July 
1968.  This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran was notified in mid-March 2003 that his file was 
being transferred to the Board for appellate review.  By a 
statement dated in early March 2003 and received in mid-March 
2003, within a few days of the transfer of the claims file to 
the Board, the veteran requested a videoconference hearing 
before the Board, with the veteran sitting at the RO.  The 
veteran should be afforded an opportunity to appear at the 
requested hearing.

The veteran also requested, by a March 2003 statement that VA 
obtain his current VA clinical records and obtain the records 
of his treatment at the Center for Stress Recovery.  The 
veteran is hereby notified that these records have not yet 
been obtained, but could be submitted at the videoconference 
hearing with a waiver, if the veteran wishes to avoid further 
remand of the claim following the hearing.  The Board notes 
in particular that current VA clinical records from January 
2000 to June 2002 have been obtained, but clinical records 
from October 1999 to January 2000 and from June 2002 to the 
present have not yet been associated with the claims file.  

Accordingly, the case is remanded for the following action:

The RO should place the veteran's name on 
the docket for a videoconference hearing 
before the Board at the RO, according to 
the date of his request for such a 
hearing. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


